UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7543



LEONARD A. SMITH,

                                               Plaintiff - Appellant,

          versus

PARKER EVATT; TONY ELLIS; LARRY C. BATSON;
PRISON INDUSTRIES/PRIVATE SECTOR DIVISION OF
THE SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
JOHN DOE, President of ESCOD Corporation of
Myrtle Beach, South Carolina; GENE BAKER,

                                              Defendants - Appellees,
          versus


DAVID JOHN LEWIS; WILLIAM C. BRIDGEMAN,

                                                              Movants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-95-317-6-OAK)


Submitted:   January 9, 1997               Decided:   January 24, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Leonard A. Smith, Appellant Pro Se.   Thomas C.R. Legare, Jr.,
NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals that portion of the district court's order

denying relief on his 42 U.S.C. § 1983 (1994) complaint relating to

Appellees' taking of funds from him without court order for payment

into a victim's compensation fund. We have reviewed the record and

the district court's opinion as to this issue and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Smith v. Evatt, No. CA-95-317-6-OAK (D.S.C. Sept. 16,
1996). We decline to review any claims Appellant seeks to raise for

the first time on appeal. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED


                                2
3